Citation Nr: 0934838	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-32 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hepatitis 
C.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971, 
including service in the Republic of Vietnam from December 
1969 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which reopened the Veteran's claim of entitlement to 
service connection for hepatitis C and denied it on the 
merits.  When this claim was originally before the Board in 
January 2008, it was remanded for further development.  

The Board notes that, regardless of the RO's actions 
regarding reopening the Veteran's claim, the Board must 
independently address the issue of reopening a previously 
denied claim.  That is, whether a previously denied claim 
should be reopened, is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for hepatitis C was denied by a November 1991 rating 
decision.  The Veteran did not appeal.

2.  The evidence submitted since November 1991 does not 
relate to a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for hepatitis C.




CONCLUSIONS OF LAW

1.  The November 1991 rating decision that denied entitlement 
to service connection for hepatitis C is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted since 
the November 1991 rating decision that denied entitlement to 
service connection for hepatitis C and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in December 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  This letter also 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why his hepatitis C claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided regarding the Veteran's 
hepatitis C claim.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and prison treatment records.  
Additionally, in accordance with the Board's January 2008 
remand instructions, in January 2008 the RO attempted to 
obtain inpatient/clinical treatment records dated from August 
1970 to October 1970 from the base hospital in Cam Ranh Bay, 
Vietnam; however, as indicated in a March 2008 report, no 
such records were located.  Moreover, in February 2008, the 
RO requested that the Veteran complete and submit 
authorization and consent to release forms regarding his 
reported treatment for a liver condition at a prison in 
Denver, Colorado, and at the Baptist Medical Center in 
Birmingham, Alabama, but the Veteran failed to respond to 
this request.  In this regard, the Board notes that although 
VA has a statutory duty to assist the Veteran in developing 
evidence pertinent to a claim, the Veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Further, a VA examination is not 
required in this case in the absence of new and material 
evidence.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  Accordingly, 
the Board will proceed with the claim based on the evidence 
of record.  Id. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II. New and Material Evidence

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Veteran's claim of entitlement to service connection for 
hepatitis C was denied by a November 1991 rating decision.  
The RO denied the claim on the grounds that there was no 
evidence that the Veteran's hepatitis C was incurred or 
aggravated during service.  In doing so, the RO noted that 
there was no evidence of treatment for, or a diagnosis of, 
hepatitis during service.  The RO also pointed out that the 
evidence instead showed that the Veteran's hepatitis C was 
first diagnosed in April 1991 and that this diagnosis was 
confirmed by a May 1991 liver biopsy.  The Veteran was 
notified of this decision and of his appellate rights by 
letter dated November 26, 1991.  He did not appeal.  
Therefore, the November 1991 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran filed a 
claim to reopen in June 2004.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 1991 rating decision, the 
evidence of record consisted of the Veteran's service 
treatment records and VA treatment records dated from January 
1991 to May 1991.  The Veteran's service treatment records 
revealed no treatment for hepatitis or evidence of jaundice 
during service.  An April 1991 VA treatment record indicates 
that the Veteran was diagnosed with hepatitis C and notes the 
Veteran's reports of having hepatitis during service and 
using intravenous drugs in the 1970s.  Additionally, in a May 
1991 VA liver biopsy report, a VA doctor noted the Veteran's 
report of having hepatitis and jaundice during service, and 
reported that the Veteran had chronic liver elevation without 
jaundice since that time.  The VA doctor also noted the 
Veteran's reports of chronic alcohol abuse and intravenous 
drug abuse, although he adamantly denied any intravenous drug 
use since 1980.  Finally, the May 1991 VA liver biopsy report 
indicated that the Veteran tested positive to the hepatitis C 
antibody and negative to the hepatitis B antigen.   

Since November 1991, new evidence has been associated with 
the Veteran's claims file.  This evidence includes a June 
1991 pathological report regarding the May 1991 VA liver 
biopsy, VA treatment records dated from July 1991 to May 
2001, treatment records from the Easterling Correctional 
Facility dated from January 2004 to January 2005, and a May 
1998 VA general medical examination report.  The June 1991 
pathological report indicates that the Veteran was diagnosed 
with mild chronic active hepatitis and moderate fatty changes 
of the liver.  The Veteran's VA and prison treatment records 
reveal that he has consistently reported having hepatitis 
during service and that several of his treating doctors have 
noted that he has hepatitis C.  Significantly, however, at no 
point since the May 1991 liver biopsy has the Veteran 
specifically received treatment for hepatitis C, and at no 
point during treatment for his other conditions has a medical 
opinion linked the onset of his hepatitis C to his time in 
service.  Additionally, the May 1998 VA examiner noted the 
Veteran's report of having hepatitis during service and 
stated that the Veteran tested positive for hepatitis C in 
May 1997; however, the examiner went on to report that the 
Veteran currently was asymptomatic from his prior hepatitis 
and provided the opinion that it was unknown whether the 
hepatitis that the Veteran sustained in 1970 was the same as 
the hepatitis C that he tested positive for in 1997 as no 
records from the 1970 incident were available.  

The Veteran's claim was previously denied because the 
evidence did not show the in-service incurrence of hepatitis 
C.  The evidence submitted since November 1991 is new in that 
it had not previously been submitted.  However, this evidence 
is not material because it does not tend to show that the 
Veteran's hepatitis C had its onset during, or was caused by, 
his military service.  Although the newly associated 
pathological report confirms that the Veteran was diagnosed 
with hepatitis C in 1991, and the newly associated VA and 
prison treatment records continue to note the Veteran's 
reports that he had hepatitis during service and confirm that 
the Veteran has been diagnosed with hepatitis C, there is 
still no evidence of record indicating that the Veteran's 
hepatitis C had its onset during active service or is related 
to any in-service disease or injury.  Moreover, the May 1998 
VA examiner's opinion that it is unknown whether the 
hepatitis that the Veteran sustained in 1970 is the same as 
the hepatitis C that the Veteran tested positive for in 1997, 
does not provide a reasonable possibility of substantiating 
the Veteran's claim.  Accordingly, because the new evidence 
of record fails to provide a reasonable possibility of 
substantiating the Veteran's service-connection claim, this 
evidence does not provide a basis for reopening the claim.  
See 38 C.F.R. § 3.156.

The Veteran's contentions that he had hepatitis during 
service and that his hepatitis C is related to his active 
service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in November 1991, and are cumulative and not new.  See Paller 
v. Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  
Additionally, the Veteran lacks medical expertise and is not 
qualified to offer medical opinions; therefore, his 
statements are not material.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Accordingly, the new evidence of record does not provide a 
basis for reopening the claim.  See 38 C.F.R. § 3.156.  As 
new and material evidence has not been submitted, the 
Veteran's claim to reopen his previously denied claim for 
entitlement to service connection for hepatitis C is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for hepatitis C is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


